DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 6, 10, 12, 28-29, 33-34, 36-37 and 39-41 are allowed.
The following is an examiner’s statement of reasons for allowance:
In regards to claims the cited prior art fails to teach, responsive to the determination that a first CORESET being partially within the interested time duration, not detecting the control channel in the first control resource set.
Prior art Boroujeni et al. (US Publication 2020/0021419 A1) teaches, the least chance of a partial overlap between PDCCH candidates of the two overlapping CORESETs may be desirable, for example, for a design of a search space(s). In assigning PDCCH candidates and designing search spaces, a partial overlap of multiple (e.g., two) PDCCH candidates from two different CORESETs may be allowed (see paragraphs 143-144).  Boroujeni however is silent with respect to no detection of the control channels when the COREST being partially within the time duration.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY P PATEL whose telephone number is (571)272-3086.  The examiner can normally be reached on M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.